internal_revenue_service number release date index number r ---------------------------- ------------------------------------------------------------ ---- ----------------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b06 plr-114851-99 date date re request for private_letter_ruling regarding normalization re request for private_letter_ruling regarding normalization legend taxpayer ---------------------------------------------------------------- parent ---------------------------------- corporation ---------------------------------------------- state1 ------------------------ state2 -------------------------- state3 ---------------------------- city ------------------- county --------------------------- a -------------------------- b ------------------------- c ------------------ d ---------------- e ---------------- f --------------------------------------------------------- g ------------------ h --------------------- i --------------------------- j --------------------------- k -------------- l ------------------- m ------- n ----------------- o --------- p ------------- q ---------- r --- s --- t ------------ plr-114851-99 u -------- v --- w --------------------- x ----------------- y ------------------ z ---------------------------- aa ----------- bb ------------------- cc ------------------- dd -------------------- ee ---------------------- dear -------------- taxpayer relating to the normalization requirements under former sec_46 of the internal_revenue_code and section e of the tax_reform_act_of_1986 vol c b the act for accumulated deferred investment_tax_credit aditc and excess deferred federal income taxes edfit associated with certain generation assets that were sold by taxpayer facts this letter responds to a letter dated date submitted on behalf of taxpayer represents that the facts are as follows taxpayer is a public_utility incorporated in state1 on a taxpayer is engaged in the business of furnishing electricity gas and steam utility_services to the general_public within city and county it is a subsidiary of parent a public_utility holding_company under the public_utility holding_company act of parent was incorporated in the state1 on b parent files a consolidated federal_income_tax return taxpayer is a member of the consolidated_group with the internal_revenue_service corporation is a regulated_public_utility incorporated in state1 on c_corporation wholly owns two public_utility subsidiaries a state2 electric utility company and a state3 electric and gas company on d parent acquired all of the stock of corporation corporation is now a wholly owned subsidiary and files a consolidated federal_income_tax return as a result of parent’s purchase of corporation corporation will file a short_period federal_income_tax return for year ended d and thereafter will be part of parent’s consolidated tax group industry to foster competition in the generation of electricity and offer customers a choice of energy providers on g the f issued it’s order in those proceedings the order endorsed a fundamental restructuring of the electric utility industry in state1 based on competition in the generation and energy service sectors of the industry the in e the f began proceedings with respect to restructuring the state1 electric with respect to taxpayer f issued an order on i that adopted and incorporated plr-114851-99 f directed taxpayer corporation and most of the other electric utilities in state1 subject_to the proceedings to file restructuring plans by h addressing among other things retail access divestiture of electric generation and a corporate_reorganization taxpayer and corporation filed their plans on h the terms of a settlement agreement dated j among taxpayer the f staff and other parties the terms of the settlement agreement included a requirement of divestiture by taxpayer to unaffiliated third parties of at least k of its city electric generating fossil- fueled capacity on l taxpayer filed a divestiture plan with the f pursuant to the divestiture plan taxpayer proposed to divest its city electric generating capacity which totals approximately m megawatts this capacity is divided into the n bundle the o bundle and the p bundle the n bundle included the n generating facility located in q and r gas turbines located at the facility the o bundle included the o generating facility located in q_and_a total of s gas turbines the p bundle included the p generating facility in u and v gas turbines located in q in addition the divestiture plan identified properties that are available for sale to third parties for the purpose of constructing new generating facilities following the sale of the three asset bundles taxpayer will solicit offers for its potential generating sites from all bidders by a subsequent order issued and effective on w f ordered the sale of all of the taxpayer’s city electric generating fossil-fueled capacity to third parties the divestiture of taxpayer’s electric generation included its x interest in the y generating facility in z that it co-owned with corporation which owned the remaining aa interest on cc taxpayer sold the p generating facility and its associated_gas turbines on dd taxpayer sold its interest in y on ee taxpayer sold the o generating facility and its associated_gas turbines taxpayer accounts for its investment_tax_credit pursuant to an election under sec_46 of the code at the time of the sales taxpayer had recorded on its books amounts of deferred income taxes excess deferred income taxes and accumulated deferred investment tax_credits relating to the public_utility_property disposed of in the sales rulings requested on bb taxpayer sold the n generating facility and its associate gas turbines taxpayer requests the internal_revenue_service issue the following rulings taxpayer will violate the normalization requirements of former sec_46 of the code if the unamortized aditc remains on taxpayer’s regulated books of accounts and continues to be amortized against operating tax expense thereby reducing cost of service and the first determination involves whether taxpayer an elector under section former sec_46 provides an election for ratable flow through under which taxpayer will violate the normalization requirements of sec_168 of the plr-114851-99 code if the edfit reserves which taxpayer has removed from its regulatory books of account are used directly or indirectly to reduce its rate base or cost of service or treat it as zero cost of capital law and analysi sec_46 will violate the normalization requirements if the unamortized aditc associated with assets sold remains on taxpayer’s regulated books of accounts after the asset sale and continues to be either credited to ratepayers or continues to be amortized against operating tax expense an elector may flow through the investment_tax_credit to cost of service however former sec_46 provides that no investment_tax_credit is available if the taxpayer's cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the credit determined under former sec_46 and allowable by sec_38 also under former sec_46 no investment_tax_credit is available if the base to which the taxpayer's rate of return for ratemaking purposes is applied is reduced by reason of any portion of the credit determined under former sec_46 and allowable by sec_38 under former sec_46 the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer's regulated books of account shall be used of former sec_46 is determined by considering the period of time actually used in computing the taxpayer's regulated depreciation expense for the property for which a credit is allowed regulated depreciation expense is the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer's cost of service for ratemaking purposes such period of time shall be expressed in units of years or shorter periods units of production or machine hours and shall be determined in accordance with the individual useful_life or composite or other group asset account system actually used in computing the taxpayer's regulated depreciation expense a method of reducing is ratable if the amount to reduce cost of service is allocated ratably in proportion to the number of such units thus for example assume that the regulated depreciation expense is computed under the straight_line method by applying a composite annual percentage rate to original cost as defined for purposes of computing depreciation expense if cost of service is reduced annually by an amount computed by applying a composite annual percentage rate to the amount of the credit cost of service is reduced by a ratable portion if such composite annual percentage rate were revised for purposes of computing depreciation expense beginning with a former sec_46 provides that for purposes of determining ratable portions under sec_1_46-6 of the income_tax regulations ratable for purposes sec_46 of the code states that a taxpayer satisfies the normalization the method prescribed by sec_1_46-6 for determining whether the taxpayer's plr-114851-99 particular accounting_period the computation of ratable portion must also be revised beginning with such period a composite annual percentage rate is determined solely by reference to the period of time actually used by the taxpayer in computing its regulated depreciation expense without reduction for salvage or other items such as over and under accruals requirements if the cost of service is reduced by no more than the ratable portion of the investment_tax_credit ratable is determined under sec_1_46-6 by reference to the period of time actually used in computing a taxpayer’s regulated depreciation expense for the property for which the credit is allowed accordingly as long as the investment_tax_credit is amortized no more rapidly than over the period actually used for regulated depreciation purposes the ratemaking treatment of the credit will comply with the normalization requirements cost of service for ratemaking is reduced by more than a ratable portion of the investment_tax_credit depends upon correlating the credit with the regulatory depreciable useful_life actually used for the property that generated the credit that the correlation must remain constant and current is illustrated by the requirement that the ratable portion must be adjusted to reflect correspondingly any revision to the composite annual percentage rate applied for purposes of computing regulated depreciation expense for computing the regulated depreciation expense there could no longer be any correlation between the property and the credit in that event the requirements of former sec_46 are violated if any portion of the credit is used to reduce the taxpayer's cost of service in this case taxpayer has sold the assets that generated the aditc and as a result the assets for which regulated depreciation expense is computed are no longer available and therefore there is no correlation between the assets and the credits thus if any portion of the unamortized aditc associated with the assets sold is used to reduce taxpayer’s cost of service directly or indirectly the requirements of sec_46 will be violated normalization requirements of sec_168 if the edfit reserves which taxpayer has removed from its regulatory books of account is used directly or indirectly to reduce its rate base or cost of service or treat it as zero cost of capital sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting should the property for which the aditc is allowed become no longer available sec_168 provides that the depreciation deduction determined under the second determination involves whether taxpayer will violate the in order to use a normalization method_of_accounting sec_168 sec_168 provides that one way the requirements of sec_168 under sec_168 if the amount allowable as a deduction under sec_168 plr-114851-99 requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used former sec_167 generally provided that public_utilities were entitled to use sec_1_167_l_-1 provides that the reserve established for public_utility the term excess_tax_reserve is defined in e a of the act as the section e of the act provides another way in which a normalization method plr-114851-99 sec_1_167_l_-1 provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes shall not be reduced except to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period of depreciation used in determining the allowance for depreciation under sec_167 of accounting is not being used for public_utility_property section e of the act provides that a normalization method_of_accounting shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 if the taxpayer in computing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent than this reserve would be reduced under the average rate assumption method aram excess of i the reserve for deferred taxes as described in former sec_167 or sec_168 as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods under this method aram is the method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in its regulated books of account that gave rise to the reserve for deferred taxes under the aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by ii the amount of the timing differences that reverse during this period revproc_88_12 1988_1_cb_637 provides further guidance as to the section e b of the act defines the aram and explains the calculations application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 for a public_utility to use accelerated_depreciation in determining its federal plr-114851-99 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of section e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also provides that e of the act does not modify the normalization requirements of former sec_167 or of sec_168 income_tax_liability section e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account under e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method section e of the act limits the rate at which the excess_tax_reserve may be reduced and flowed through to a utility’s customers in setting rates it does not require the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus section e of the act imposes a limitation on when the excess_tax_reserve may be returned to a utility’s customers in the form of reduced rates treat its excess deferred taxes and violate the normalization rules it would not be permitted to use the most favorable method_of_depreciation under the modified asset recovery system macrs provisions of sec_168 with respect to its public_utility_property as a result taxpayer would be required to use less favorable methods of depreciation thus increasing its federal_income_tax liability retirements of public_utility_property subject_to the normalization requirements of sec_168 are reflected in adjustments to taxpayer’s deferred tax reserve as well as its excess_tax_reserve see sec_1_167_l_-1 and revproc_88_12 c b pincite as a result of the sale these reserves cease to exist a violation of the depreciation normalization will occur if there is any reduction to taxpayer’s rate base after the sale date of the unamortized edfit reserve attributable to accelerated_depreciation on public_utility_property that is sold furthermore a normalization violation will also occur if taxpayer in computing its cost of service reduces its edfit reserve more rapidly than its reserve would be reduced under the aram under the aram the edfit reserve is reduced over the remaining regulatory lives of the property that gave rise to the reserve for deferred taxes further aram relies on mechanisms requiring a regulatory life once the property is sold as is the case with taxpayer herein the regulatory life ceases to exist therefore there can be no subsequent reduction in the in the present case taxpayer has sold the aforementioned public_utility_property the impact of section e of the act is that if taxpayer were to improperly plr-114851-99 cost of service on account of the edfit reserve without violating the normalization requirements conclusions violation will occur if taxpayer reduces cost of service by the aditc in respect of assets sold and likewise such a violation will occur if taxpayer reduces rate base or cost of service by the edfit reserve in respect of the assets sold above we conclude that based solely on the representations and the relevant law and analysis set forth hence with respect to the rulings requested by taxpayer a normalization taxpayer will violate the normalization requirements of sec_46 of the code if the unamortized aditc remains on taxpayer’s regulated books of accounts and continues to be amortized against operating tax expense thereby reducing cost of service and taxpayer will violate the normalization requirements of sec_168 of the code if the edfit reserves which taxpayer has removed from their regulatory books of accounts are used directly or indirectly to reduce their rate base or cost of service or treat it as zero cost of capital this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer and to another of taxpayer’s authorized representatives we are also sending a copy of this letter to the industry director natural_resources and construction lm nrc sincerely peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries copy of this letter enclosures copy for sec_6110 purposes -------------
